RESIGNATION










To the Board of Directors of

Z Yachts, Inc.

a Nevada corporation




The undersigned, being an officer and a director of the above-named corporation
(Chief Financial Officer, Principal Accounting Officer, Treasurer, Secretary and
a director), does hereby resign from all officer positions effective as of July
26, 2008. The undersigned will remain on as a director of Z Yachts, Inc.







Dated as of July 26, 2008













/s/ Regina F. Weller

     Regina F. Weller








